      Case 6:20-cv-00082-JRH-CLR Document 14 Filed 02/17/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION


PAMELA D SWAIN,

                  Plaintiff,

V.                                                        CV620-082


HARVEY WEINSTEIN,THE
FORMER WEINSTEIN COMPANY,
ANTHONY ROBBINS, ALAN
DERSHOWITZ, KIWIFARMS
SOCIAL MEDIA SITE, HILLARY
CLINTON, CENTRAL
INTELLIGENCE AGENCY,
DONALD TRUMP JR., SAMSUNG,
STRAIGHT TALK,TWITTER,
CLIFF CONLEY, RENEA
WASSON,TONY JORDAN,
ANGELA SNYDER,and EVANS
COUNTY SCHOOLS,

                  Defendants.


                                          ORDER


       After a careful de novo review ofthe record in this case,the Court concurs

with the Magistrate Judge's Report and Recommendation (R&R), doc. 8, to

which no objections have been filed.^ Accordingly, the R&R is ADOPTED,and

this case is DISMISSED with prejudice.


1 Following the Magistrate Judge's Report and Recommendation, plaintiff filed four
amendments to her complaint. Doc. 9-12. These amendments do not appear to respond to
the deficiencies identified in the R&R.
Case 6:20-cv-00082-JRH-CLR Document 14 Filed 02/17/21 Page 2 of 2




ORDER ENTERED at Augusta, Georgia,this^^h day of February, 2021.

                             I. RANDAL HAfcfcrtHIEF JUDGE
                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF GEORGIA
